         Case 1:20-cv-03232-ALC Document 32 Filed 06/04/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK                                  6/4/2020


 BRETT MESSIEH and DREW LEE, individually
 and on behalf of all others similarly situated,
                                                           Case No. 1:20-cv-03232-ALC
                            Plaintiffs,
                                                           Honorable Andrew L. Carter, Jr.
                       v.

 HDR GLOBAL TRADING LIMITED, ABS
 GLOBAL TRADING LIMITED, ARTHUR
 HAYES, BEN DELO, and SAMUEL REED,

                            Defendants.


                ORDER APPOINTING ROCHE CYRULNIK FREEDMAN
                AND SELENDY & GAY AS INTERIM CLASS COUNSEL
                       PURSUANT TO FED. R. CIV. P. 23(g)

             On this 4th day of June 2020, the Court considered Plaintiffs’ Motion to Appoint

Roche Cyrulnik Freedman LLP and Selendy & Gay PLLC as Interim Class Counsel pursuant to

Rule 23(g)(3) of the Federal Rules of Civil Procedure in the above-captioned action. Having

considered the Motion, and the materials submitted in support thereof, the Motion is GRANTED.

       IT IS HEREBY ORDERED THAT:

   1. Plaintiffs’ Motion to Appoint Roche Cyrulnik Freedman LLP and Selendy & Gay PLLC

       as Interim Class Counsel pursuant to Rule 23(g)(3) of the Federal Rules of Civil Procedure

       is GRANTED.

   2. Pursuant to Rule 23(g)(3) of the Federal Rules of Civil Procedure, the Court designates the

       law firms Roche Cyrulnik Freedman LLP and Selendy & Gay PLLC as Interim Class

       Counsel in this action.




                                               1
           Case 1:20-cv-03232-ALC Document 32 Filed 06/04/20 Page 2 of 2



   3. Interim Class Counsel shall be generally responsible for coordinating activities during

         pretrial proceedings and shall:

            a. Determine and present (in briefs, oral argument, or other fashion as may be

                appropriate, personally or by a designee) to the Court and opposing parties the

                position of Plaintiffs and the proposed class on all matters arising during pretrial

                proceedings;

            b. Coordinate the conduct of discovery on behalf of Plaintiffs and the proposed class

                consistent with the requirements of Rule 26 of the Federal Rule of Civil Procedure,

                including preparation of interrogatories and requests for production of documents

                and the examination of witnesses in depositions;

            c. Conduct settlement negotiations on behalf of Plaintiffs and the proposed class;

            d. Enter into stipulations with opposing counsel as necessary for the conduct of the

                litigation; and

            e. Perform such other duties as may be incidental to the proper coordination of pretrial

                activities or authorized by future order of the Court.

   4. This Order shall apply to each class action pending or subsequently filed in or transferred

         to the United States District Court for the Southern District of New York raising similar

         claims not subject to the Private Securities Litigation Reform Act of 1995, 15 U.S.C.

         §§ 77z-1, 78u-4.

             June 4
Dated:                      , 2020


                                                       ANDREW L. CARTER, JR.
                                                       United States District Judge




                                                  2
